Exhibit 10.2

 

Array BioPharma Inc.

 

Notice of Grant of Restricted Stock Units

 

Participant Name:

[Name]

 

 

Employee Number:

[SW Data]

 

 

Grant Name:

[SW Data]

 

 

Grant Date:

[Date]

 

 

Expiration Date:

[Date]

 

 

Number of Stock Units:

[SW Data]

 

 

Vesting Start Date:

[Date]

 

 

Vesting Schedule:

[Vesting Schedule or Conditions]

 

ATTACHMENT

 

Restricted Stock Unit Agreement

 

This cover sheet and the attached Restricted Stock Unit Agreement are not

a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ARRAY BIOPHARMA INC.

AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Array BioPharma Inc., a Delaware corporation (the “Company”), hereby grants to
the participant named on the attached cover sheet a number of restricted stock
units set forth on such cover sheet (the “Stock Units”). The terms and
conditions of the Stock Units are set forth on the attached cover sheet, this
Restricted Stock Unit Agreement (the “Agreement”) and in the Amended and
Restated Array BioPharma Inc. Stock Option and Incentive Plan (the “Plan”).

 

By clicking “Accept” at the end of this Agreement, you agree to all of the terms
and conditions described in this Agreement and in the Plan, a copy of which is
available by accessing the link at the end of this Agreement.  You acknowledge
that you have carefully reviewed the Plan, and agree that the Plan will control
in the event any provision of this Agreement should appear to be inconsistent.

 

Array BioPharma Inc.

 

 

By:

 

 

 

 

 

 

Ron Squarer, Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this Agreement that are not otherwise defined in this
Agreement have the meaning given such terms in the Plan.

 

Stock Unit Transferability

 

This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.

 

 

 

Vesting Schedule

 

Provided you continue in Service on each vesting date and subject to the
deceleration provisions in the following paragraph and the acceleration
provisions below, your Stock Units shall vest as indicated in the Vesting
Schedule on the attached cover sheet.

 

For Time-Based Stock Units (defined below) only, notwithstanding the foregoing,
if you work less than your scheduled annualized hours (as determined by the
Company on the Grant Date and which equal either 1,664, 1,872 or 2,080 hours per
year) (“Annualized Hours”) during the year ending on the anniversary of the
Vesting Start Date (the “Anniversary Date”) or any subsequent one-year
anniversary of the Anniversary Date, then the number of Stock Units that vest
during such year, if any, shall be reduced by a factor equal to the actual
number of hours worked during the year divided by your Annualized Hours.

 

Any Stock Units that vest solely as a result of your continued Service to the
Company (“Time-Based Stock Units”) and that do not vest prior to expiration of
the Vesting Schedule set forth above because of the application of the foregoing
paragraph shall be eligible for vesting on each Anniversary Date thereafter at
the rate set forth in the Vesting Schedule above, provided that you remain in
Service as of any such date. The maximum number of Time-Based Stock Units that
may vest in any such year shall be 100% of the Time-Based Stock Units, provided
that you work at least your Annualized Hours during the preceding year, and if
you work less than your Annualized Hours during the preceding year, the number
of Time-Based Stock Units that vest during such year shall be the lesser of
(i) 100% of the Time-Based Stock Units reduced by the formula set forth in the
foregoing paragraph, or (ii) the remaining unvested Stock Units.

 

The resulting aggregate number of vested Stock Units will be rounded to the
nearest whole number. You cannot vest in more than the number of Stock Units
covered by this grant.

 

No additional Stock Units will vest after your Service has terminated for any
reason, except as may be provided in the section below entitled “Acceleration of
Vesting”.

 

--------------------------------------------------------------------------------


 

Acceleration of Vesting

 

Notwithstanding any other provision of this Agreement or the Plan, the following
acceleration provisions shall apply to the vesting of the Stock Units:

 

[Insert accelerated vesting provisions, if any, consistent with the acceleration
of vesting provisions contained in any employment agreement with the recipient.]

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence (i) that was approved by the Company in writing, if
the terms of the leave provide for continued Service crediting, or (ii) when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating for purposes of the “Vesting” sections of this
Agreement in accordance with the then effective policies of the Company relating
to leaves of absence, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Delivery of Stock Pursuant to Units

 

A certificate for the shares of Common Stock represented by your this Agreement
shall be delivered to you, or to your eligible beneficiary or your estate, on
the date on which all or the applicable portion of your Stock Units have vested.

 

Notwithstanding the preceding paragraph:

 

·                  If you are a “key employee” within the meaning of
Section 409A of the Code and shares would otherwise be delivered to you on
account of your separation from Service, then such shares shall not be delivered
to you until six months after your separation from Service; and

·                  If the shares relating to the vested Stock Units would
otherwise be delivered during a period in which you are (i) subject to a lock-up
agreement restricting your ability to sell shares of Common Stock in the open
market or (ii) restricted from selling shares of Common Stock in the open market
because you are not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading window is not open or
you are otherwise restricted from trading), delivery of the shares related to
the vested Stock Units may be delayed until no earlier than the first date on
which you are no longer prohibited from selling shares of Common Stock due to a
lock-up agreement or insider trading plan restriction, but, in any event, not
beyond June 30 of the calendar year following the year in which you vested in
the Stock Units.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Common Stock under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, unless
you shall have provided funds to the Company to satisfy any required federal,
state, local or foreign tax or withholding payment, then the

 

--------------------------------------------------------------------------------


 

 

 

Company will cause an immediate forfeiture of shares of Common Stock subject
to the Stock Unit granted pursuant to this Agreement having a Fair Market Value
equal to the withholding or other taxes due.

 

 

 

No Employment or Service Contract

 

This Agreement does not give you the right to be retained or employed by the
Company (or any Parent or Subsidiary) in any capacity or for any period of time.
The Company (and any Parent or Subsidiary) reserves the right to terminate your
Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Common Stock relating to the Stock Units has been
delivered to you.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report and proxy statement
to you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to receive, the Company would be
pleased to provide copies. Please contact Human Resources to request paper
copies of these documents.

 

 

 

The Plan and Other Rights

 

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the attached cover sheet and the Plan constitute the entire
understanding between you and the Company regarding this grant of Stock Units.
Any prior agreements, commitments or negotiations concerning this grant are
superseded. The Plan will control in the event any provision of this Agreement
or the attached cover sheet should appear to be inconsistent with the terms of
the Plan.

 

By clicking “Accept” below, you agree to all of the terms and conditions
described above and in the Plan.

 

[INSERT ‘ACCEPT’ AND ‘DO NOT ACCEPT’ LINKS]

 

[INSERT LINKS TO THE PLAN, PROSPECTUS AND ANNUAL REPORT]

 

--------------------------------------------------------------------------------